By the Court.
A guardian to a minor, appointed by the Court of Probate, while such minor is not of sufficient age by law to make choice for himself, is, in judgment of law, guardian, till the minor arrive at full age; unless the guardian is removed from office, or another is chosen by the minor, after he arrive at legal age to make choice, to the acceptance of the Court of Probate; or, unless the guardian is appointed with express limitation of time; — ■ which is not the present case.
A contract made by a minor, under the power of a guardian, and with his consent and approbation, is by law binding upon the guardian, and was so before the revision of the statute laws of this state, in the year 1784-.
In this case, it appears by the record, that the debt demanded, was contracted by the consent and approbation of Ezekiel Williams, Esq. who had, before the contract, been appointed guardian to said Martha, and appears to consider himself as acting in that capacity, at the time when the contract was made. But if such construction may not fairly be given, and the law was otherwise than is here adjudged, still, in this case, it would be, that a minor, without any guardian, by the consent and approbation of said Williams, took the articles charged, and with an understanding, on the *288part of tbe creditor, tbat they were to be charged to "Williams, and in fact were so charged: — Therefore, on either principle, Williams was the original debtor, and no discharge given to him, can operate to fix a legal claim, in favor of Webb, upon said Martha.